OPINION OF THE COURT
Per Curiam.
*155On September 9, 2005, the respondent pleaded guilty in the Supreme Court, Queens County, to grand larceny in the second degree, in violation of Penal Law § 155.40 (1), a class C felony. On November 10, 2005, he was sentenced by Justice Dorothy Chin Brandt to five years’ probation, a surcharge of $250, and a crime victim’s fee of $20. The Grievance Committee submitted the certificate of disposition to this Court. The respondent failed to comply with the requirement of Judiciary Law § 90 (4) (c) regarding notification of the Appellate Division within 30 days after his conviction.
Pursuant to Judiciary Law § 90 (4) (a), an attorney is automatically disbarred upon his or her conviction of a felony. The respondent was automatically disbarred on September 9, 2005, upon his plea of guilty to a New York State felony. Accordingly, the Grievance Committee’s motion to now strike his name from the roll of attorneys and counselors-at-law is granted, without opposition.
Prudenti, P.J., Mastro, Rivera, Spolzino and Skelos, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Sergey Khaitov, is disbarred, effective September 9, 2005, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Sergey Khaitov, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Sergey Khaitov, is commanded to desist and refrain from (1) practicing law in any form, either as principal, agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.
Ordered that if the respondent, Sergey Khaitov, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).